— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered June 20, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred when it refused to charge, as lesser included offenses, manslaughter in the second degree and criminally negligent homicide, is without merit as no reasonable view of the evidence would support a finding that the defendant acted recklessly or negligently (see, People v Coleman, 114 AD2d 906; People v Bell, 111 AD2d 926). The evidence establishes that the defendant’s actions were deliberate and that he was aware of his actions. The defendant approached the victim with an open knife in his hand, and stabbed her four times, once in the back. He then fled the scene by forcing a driver at knifepoint to drive him to the subway, disposed of the knife, and, in an effort to escape, turned his reversible jacket inside out so that a different color was visible.
Also without merit is the defendant’s claim that his trial testimony was impermissibly impeached with inconsistent statements he made while testifying at a pretrial Huntley hearing (People v Duffy, 44 AD2d 298, affd 36 NY2d 258, cert denied 423 US 861; cf. United States v Salvucci, 448 US 83, 93-94).
The sentence imposed was not excessive. Bracken, J. P., Niehoff, Eiber and Sullivan, JJ., concur.